Title: To James Madison from Cyrus Griffin, 3 March 1809
From: Griffin, Cyrus
To: Madison, James


Dear Sir,
York Town, March 3d. 1809
Will you permit an old and sincere Friend to congratulate his Country, on what Tomorrow shall auspicially witness: from my Heart and Soul I rejoice at Your Elevation to the chief Magistracy of our Union.
Long, very long, may you enjoy the best Health—as I am certain you will live long in the Blessings of the American People. With every Sentiment of perfect Respect and Esteem, for yourself, and most amiable Lady, I am, dear Sir,
